DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 10/8/20 is acknowledged. Claims 1-16, 21-26, 30-31, 33 and 35-36 are pending. Claims 1, 7 have been amended. Claims 36 is new. Claims 32 and 34 are canceled.

Claim Objections
Claim 36 recites “carbon dioide” in line 2. 
Claim 36 recites “paitnet” in line 3.
Claim 36 recites “represneting” in line 3.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb et al. (US 20040267324 A1 – previously cited), hereinafter Geheb, in view of Soller et al. (Noninvasively determined muscle oxygen saturation is an early indicator of central hypovolemia in humans, 2008, J .
Regarding claim 1, Geheb teaches a medical system (Abstract) comprising: a first sensor configured to detect an initial SpO2 level of a patient who is undergoing cardiac arrest and to generate a signal representing the initial SpO2 level (paragraphs 0004 and 0014; Figure 2: SpO2 probe); a second sensor configured to provide information for providing feedback on parameters of chest compressions applied to the patient (paragraph 0014; Figure 2: accelerometer); a user interface device (Figure 2; Abstract: speaker); a processor communicably coupled to the user interface device (Figure 2; Abstract; paragraph 0014), the processor configured to: cause the user interface device to present CPR instructions (paragraph 0015); determine whether the parameters of chest compressions are within desired limits (paragraph 0023); determine whether the initial SpO2 exceeds a predetermined threshold level (paragraphs 0022-0024; Figure 3); if the parameters of chest compressions are within desired limits and the SpO2 level exceeds the predetermined threshold level, provide a suggestion that indicates CPR protocol for treatment of the patient using chest compressions with no ventilation (paragraphs 0022-0024); and if the parameters of chest compressions are within desired limits and the SpO2 level has not exceeds a predetermined threshold level over the course of delivery of chest compressions, provide a suggestion that indicates CPR treatment of the patient with active ventilation (paragraphs 0022-0024; Figure 3) and cause the user interface device to present an array of two or more user interface elements concurrently (figure 3).
Geheb is silent regarding using a SmO2 sensor, but teaches that the SpO2 sensor may be replaced by any sensor that provides a measure of blood oxygenation (paragraph 0027). It is well known in the art by Soller, in a similar field of endeavor of monitoring blood oxygenation (Abstract), that measurement of a SmO2 level of muscle tissue by a SmO2 sensor using near infrared spectroscopy is an early indicator of a reduction in oxygen delivery (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the SpO2 sensor of Geheb with the SmO2 sensor of Soller, for measurement of a SmO2 level of muscle tissue by the SmO2 sensor using near infrared spectroscopy, wherein the signal represents the SmO2 level, as a substitution, encouraged by Geheb, in order to provide an early indication of a reduction in oxygen delivery. Examiner notes that the substitution of one blood oxygenation sensor for another would have yielded predictable results to one of ordinary skill.
Geheb additionally teaches the functionality for a display indication as part of its instruction (Figure 3: display indicator adjustment), but is silent regarding the instruction comprising a clinical decision support tree. It is well known in the art by Abraham, in a similar field of endeavor of displaying clinical instructions based on input data (Abstract) to display the clinical instructions as nodes of a clinical decision support tree (paragraphs 0075 and 0076). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to present the instructions of Geheb as nodes of a clinical decision support tree, as taught by Abraham, wherein the processor would be configured to cause the user interface device to present an array of two or more possible nodes of a clinical decision support tree, wherein at least one of the two or more possible nodes indicates CPR treatment of the patient with no ventilation and wherein at least another of the two or more possible nodes indicates CPR treatment of the patient with active ventilation, since it is evidenced by American Heart Association that a known technique for guiding CPR is through a decision 
Geheb is silent regarding the processor being configured to determine which of the nodes should be emphasized and update the array based on the determination. However, Geheb does teach that the processor determines which of the instructions, either CPR with ventilation or CPR without ventilation, should be presented based on the determinations discussed above (paragraphs 0023 and 0024; Figure 3). Abraham further teaches highlighting relevant nodes of a decision tree that are part of the optimal pathway (paragraph 0076). Based on these teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the processor of Geheb to perform the determination with respect to the decision tree based on the SmO2 level and chest compression parameter determinations, wherein the processor is configured to if the parameters of chest compressions are within desired limits and the SmO2 level has increased over the course of delivery of chest compressions, emphasize the one or more nodes that indicates CPR treatment of the patient with no ventilation; and if the parameters of chest compressions are within desired limits and the SmO2 level has not increased over the course of delivery of chest compressions, emphasize the one or more nodes that indicates CPR treatment of the patient with active ventilation, based on the teachings of Abraham, in order to automatically update a CPR decision tree for easy interpretation based on a patient’s physiological status. 
While Geheb teaches the use of a display for imparting instruction (figure 3), and Abraham teaches the use of multiple user interface elements (figure 2 – multiple pathways) including a first and second user interface element, Geheb in view of Soller, further in view of Abraham do not explicitly mention wherein the first element corresponds to a diagnosis and treatment pathway for respiratory distress, and wherein a second user interface element of the two or more user interface elements corresponds to a diagnosis and treatment pathway for cardiac arrest. Red Cross teaches that there are 
While Geheb teaches the system capable of processing ECG signals (figure 1 and 2), Geheb in view of Soller, further in view of Abraham, further in view of Red Cross do not mention an ECG sensor, and distinguishing between the patient suffering from respiratory distress or the patient suffering from cardiac arrest, based at least in part on the ECG waveform. Phillips teaches the use of ECG in conjunction with an AED in order to identify shockable and non-shockable rhythms (page 2), such as rhythms most commonly associated with cardiac arrest (pages 6-8). Sutin further teaches that the ECG waveform changes in pattern in a subject with respiratory distress (page 402 and 405). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the system of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross to include a third sensor configured to generate an electrocardiogram (ECG) waveform regarding the patient and distinguish, based at least in part on the ECG waveform, between the patient suffering from respiratory distress or the patient suffering from cardiac arrest; responsive to distinguishing between the patient suffering 
Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin do not explicitly mention the system configured to cause the first user interface element or the second user interface element to be emphasized on the user interface; receive a user selection of the second user element; responsive to receiving the user selection of the second user element provide a CPR protocol as previously described. 
Stickney teaches the use of an interface for user input that affects what CPR protocol is used/instructed (paragraph 0040-0041; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system to cause the first user interface element or the second user interface element to be emphasized on the user interface; receive a user selection of the second user element; responsive to receiving the user selection of the second user element provide a CPR protocol as previously described in order to instruct the user of the proper protocol to follow. 
Regarding claim 2, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 1, as discussed above. While Geheb is silent regarding additionally receiving and using muscle pH level, Soller teaches using the same sensor used to measure SmO2 level to measure muscle pH level (Page 476, Right column, Third paragraph), wherein muscle pH indicates significant reduction in oxygen levels (Page 479, Left column, Last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney, the processor 
Regarding claim 3, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 1, as discussed above. Abraham additionally teaches updating an array of nodes by visually emphasizing nodes that should be emphasized as compared to other irrelevant nodes (paragraph 0076). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the processor of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney to update the array by visually emphasizing the one of the two or more possible nodes that is determined to be emphasized as compared to another of the two or more possible nodes, as taught by Abraham, in order to automatically update a CPR decision tree for easy interpretation based on a patient’s physiological status.
Regarding claims 4-6, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 3, as discussed above, but is silent regarding changing a color, size, or shape of the one of the two or more possible nodes. However, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of 
Regarding claim 7, Geheb teaches a method for clinical decision support in a cardiac arrest medical response (Abstract; paragraph 0004) comprising: detecting an initial SpO2 level of a patient who is undergoing cardiac arrest and generating a signal representing the detected initial SpO2 level (paragraphs 0004 and 0014; Figure 2: SpO2 probe); monitoring parameters of chest compressions applied to the patient (paragraph 0014; Figure 2: accelerometer); presenting CPR instructions through a user interface device (Figure 2; Abstract: speaker; paragraph 0015); determining whether the parameters of chest compressions are within desired limits (paragraph 0023); determining whether the detected initial SpO2 level exceeds a predetermined threshold level (paragraphs 0022-0024; figure 3); if the parameters of chest compressions are within desired limits and the SpO2 level exceeds a predetermined threshold level, providing a suggestion that indicates CPR treatment of the patient with no ventilation (paragraphs 0022-0024; figure 3); and if the parameters of chest compressions are within desired limits and the SpO2 level has not exceeded a predetermined threshold level, providing a suggestion that indicates CPR treatment of the patient with active ventilation (paragraphs 0022-0024; figure 3).
Geheb is silent regarding using a SmO2 sensor, but teaches that the SpO2 sensor may be replaced by any sensor that provides a measure of blood oxygenation (paragraph 0027). It is well known 
Geheb additionally teaches the functionality for a display indication as part of its instruction (Figure 3: display indicator adjustment), but is silent regarding the instruction comprising a clinical decision support tree. It is well known in the art by Abraham, in a similar field of endeavor of displaying clinical instructions based on input data (Abstract) to display the clinical instructions as nodes of a clinical decision support tree (paragraphs 0075 and 0076). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to present the instructions of Geheb as nodes of a clinical decision support tree, as taught by Abraham, wherein the processor causes the user interface device to present an array of two or more possible nodes of a clinical decision support tree, wherein at least one of the two or more possible nodes indicates CPR treatment of the patient with no ventilation and wherein at least another of the two or more possible nodes indicates CPR treatment of the patient with active ventilation, since it is evidenced by American Heart Association that a known technique for guiding CPR is through a decision tree (Page 2), and the use of the decision support tree being displayed in response to input data can be used to personalize the CPR therapy for an individual based on their own parameter measurements. 
Geheb is silent regarding the processor determining which of the nodes should be emphasized and update the array based on the determination. However, Geheb does teach that the processor determines which of the instructions, either CPR with ventilation or CPR without ventilation, should be presented based on the determinations discussed above (paragraphs 0022-0024; Figure 3). Abraham further teaches highlighting relevant nodes of a decision tree that are part of the optimal pathway (paragraph 0076). Based on these teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform with the processor of Geheb, the determination with respect to the decision tree based on the SmO2 level and chest compression parameter determinations, wherein the processor performs the steps of: if the parameters of chest compressions are within desired limits and the SmO2 level has increased over the course of delivery of chest compressions, emphasizing the one or more nodes that indicates CPR treatment of the patient with no ventilation; and if the parameters of chest compressions are within desired limits and the SmO2 level has not increased over the course of delivery of chest compressions, emphasizing the one or more nodes that indicates CPR treatment of the patient with active ventilation, based on the teachings of Abraham, in order to automatically update a CPR decision tree for easy interpretation based on a patient’s physiological status.
While Geheb teaches the the use of a display for imparting instruction (figure 3), and Abraham teaches the use of multiple user interface elements (figure 2 – multiple pathways) including a first and second user interface element, Geheb in view of Soller, further in view of Abraham do not explicitly mention wherein the first element corresponds to a diagnosis and treatment pathway for respiratory distress, and wherein a second user interface element of the two or more user interface elements corresponds to a diagnosis and treatment pathway for cardiac arrest. Red Cross teaches that there are different diagnostic and treatment pathways for respiratory distress (pages 10-12) and cardiac emergencies such as cardiac arrest (pages 15-16). When viewed in light of the teachings of Geheb and 
While Geheb teaches the system capable of processing ECG signals (figure 1 and 2), Geheb in view of Soller, further in view of Abraham, further in view of Red Cross do not mention generating an ECG waveform, and distinguishing between the patient suffering from respiratory distress or the patient suffering from cardiac arrest, based at least in part on the ECG waveform. Phillips teaches the use of ECG in conjunction with an AED in order to identify shockable and non-shockable rhythms (page 2), such as rhythms most commonly associated with cardiac arrest (pages 6-8). Sutin further teaches that the ECG waveform changes in pattern in a subject with respiratory distress (page 402 and 405). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross to include a third sensor configured to generate an electrocardiogram (ECG) waveform regarding the patient and distinguish, based at least in part on the ECG waveform, between the patient suffering from respiratory distress or the patient suffering from cardiac arrest; responsive to distinguishing between the patient suffering from respiratory distress or the patient suffering from cardiac arrest, cause the first user 
Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin do not explicitly mention the method configured to cause the first user interface element or the second user interface element to be emphasized on the user interface; receive a user selection of the second user element; responsive to receiving the user selection of the second user element provide a CPR protocol as previously described. 
Stickney teaches the use of an interface for user input that affects what CPR protocol is used/instructed (paragraph 0040-0041; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method to cause the first user interface element or the second user interface element to be emphasized on the user interface; receive a user selection of the second user element; responsive to receiving the user selection of the second user element provide a CPR protocol as previously described in order to instruct the user of the proper protocol to follow. 
Regarding claim 8, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 7, as discussed above. While Geheb is silent regarding additionally monitoring muscle pH level, Soller additionally teaches using the same sensor used to measure SmO2 level to measure muscle pH level (Page 476, Right column, Third paragraph), wherein muscle pH indicates significant reduction in oxygen levels (Page 479, Left column, Last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney, monitoring a pH level of a muscle of the patient, and determining whether to emphasize one of the one or more 
Regarding claim 9, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 7, as discussed above. Abraham additionally teaches updating an array of nodes by visually emphasizing nodes that should be emphasized as compared to other irrelevant nodes (paragraph 0076). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to update the array of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney by visually emphasizing a determined node of the array of the two or more possible nodes based on the determination, as taught by Abraham, in order to automatically update a CPR decision tree for easy interpretation based on a patient’s physiological status.
Regarding claims 10-12, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 9, as discussed above, but is silent regarding changing a color, size, or shape of the determined node. However, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney to include visually emphasizing the determined node including changing a color, size, or shape of the determined node since applicant has not disclosed that 
Regarding claim 13, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 8, as discussed above. Abraham additionally teaches updating an array of nodes by visually emphasizing nodes that should be emphasized as compared to other irrelevant nodes (paragraph 0076). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to update the array of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney by visually emphasizing a determined node of the array of the two or more possible nodes based on the determination, as taught by Abraham, in order to automatically update a CPR decision tree for easy interpretation based on a patient’s physiological status.
Regarding claims 14-16, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 13, as discussed above, but is silent regarding changing a color, size, or shape of the determined node. However, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney to include visually emphasizing the determined node including changing a color, size, or shape of the one of the determined node since applicant has not disclosed that 
Regarding Claims 33 and 35, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches: the system and method of claims 1 and 7; wherein the processor is further configured to: monitor, using near infrared spectroscopy, the SmO2 level of the muscle tissue of the patient who is undergoing cardiac arrest; determine whether the SmO2 level has increased over the course of delivery of chest compressions; if the parameters of chest compressions are within desired limits and the SmO2 level has increased over the course of delivery of chest compressions, emphasize the one or more nodes to indicate a suggestion to provide the first CPR protocol for treatment of the patient using chest compressions with no ventilation; and if the parameters of chest compressions are within desired limits and the SmO2 level has not increased over the course of delivery of chest compressions, emphasize the one or more nodes to indicate a suggestion to provide the second CPR protocol for treatment of the patient using chest compressions with active ventilation (Geheb - figure 3, paragraph 0023-0024; using the SMO2 sensor of Soller, emphasizing nodes as taught by Abraham).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney in view of Varma (Augmented reality: what does it mean for print?, 2011, Web – previously cited).
Regarding claims 21-23, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 1, as discussed above, but is silent regarding the user interface comprising a user interface display that includes a display projected onto a user’s glasses or face shield. However, it is well known in the art, by Varma, to display CPR instructions on an augmented reality user interface (Page 8, Third paragraph), wherein the augmented reality user interface may include head mounted displays (Page 4, Third paragraph), since such a display would add information, meaning, and value to the real world in real time (Page 2, Last paragraph). Since glasses and face shields are merely known types of head mounted gear, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Geheb in view of Soller in view of Abraham, the user interface comprising a user interface display that includes a display projected onto a user’s glasses or face shield, as taught by Varma, in order to incorporate a display that would add information, meaning, and value to the real world in real time.
Regarding claims 24-26, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 7, as discussed above, but is silent regarding the user interface comprising a user interface display that includes a display projected onto a user’s glasses or face shield. However, it is well known in the art, by Varma, to display CPR instructions on an augmented reality user interface (Page 8, Third paragraph), wherein the augmented reality user interface may include head mounted displays (Page 4, Third paragraph), since such a display would add information, meaning, and value to the real world in real time (Page 2, Last paragraph). Since glasses and face shields are merely known types of head mounted gear, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further .

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney further in view Freeman et al. (US 2012/0123223 A1 – cited by Applicant).
Regarding Claims 30-31, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 1 and 7 but is silent regarding the user interfaces. Freeman teaches that it is well known in the art to have a first and second user interface (figure 1 element 224; element 214) to provide instruction for informing a supervisor (paragraph 0061) and visually presenting a flow chart for CPR protocol (paragraph 0086). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system and method of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney cause the first user interface device and the second user interface device to each present the array of two or more possible nodes of the clinical decision support tree in order to provide visual instruction to a user and/or a supervisor.

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney further in view Silver et al. (US 2011/0284004 A1), hereinafter Silver.
Regarding Claim 36, Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney teaches all the limitations of claim 1 but is silent regarding a fourth sensor configured to monitor an end tidal carbon dioxide (ETCO2) level of the patient and to generate a second signal representing the ETCO2 level, and wherein the processor configured to emphasize, based on the second signal, the one or more nodes to indicate either: the suggestion to provide the first CPR protocol for treatment of the patient using chest compressions with no ventilation, or the suggestion to provide the second CPR protocol for treatment of the patient using chest compressions with active ventilation.
Silver teaches the use of an ETCO2 sensor along with an AED in order to modify the CPR protocol, such as adjusting ventilation, based on the measured ETCO2 levels (paragraph 0043, 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Geheb in view of Soller, further in view of Abraham, further in view of Red Cross, further in view of Phillips, further in view of Sutin, further in view of Stickney to include an end tidal carbon dioxide (ETCO2) level of the patient and to generate a second signal representing the ETCO2 level, and wherein the processor configured to emphasize, based on the second signal, the one or more nodes to indicate either: the suggestion to provide the first CPR protocol for treatment of the patient using chest compressions with no ventilation, or the suggestion to provide the second CPR protocol for treatment of the patient using chest compressions with active ventilation in order to gain an accurate assessment of a subject’s ventilation status and provide proper treatment.


Response to Amendment and Arguments
Regarding 103 Rejections, Applicant argues that the cited prior art does not teach the amended limitations. Examiner agrees. Upon further search and consideration, a new rejection, based on newly found prior art is presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791